UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1911


LENIR RICHARDSON,

                Plaintiff - Appellant,

          v.

O. J. FAULK, Officer, badge #2908; D. N. CUSTER, Officer,
badge #3756; OFFICER RIZZA; COMMONWEALTH ATTORNEY; MARIO
TORRES, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:15-cv-01489-LMB-TCB)


Submitted:   December 9, 2016              Decided:   January 9, 2017


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.       Kimberly Pace Baucom,
Assistant County Attorney, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lenir Richardson appeals the district court’s orders denying

her motion to remand and dismissing her complaint.                 We have

reviewed the record and find no reversible error.         Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court. See Richardson v. Faulk,

No. 1:15-cv-01489-LMB-TCB (E.D. Va. Dec. 16, 2015; July 13, 2016).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                 DISMISSED




                                    2